                  1:14-cv-01433-JES-JEH # 254   Page 1 of 12
                                                                                  E-FILED
                                                     Wednesday, 16 June, 2021 08:52:04 AM
                                                             Clerk, U.S. District Court, ILCD




   s/Foreperson                     s/juror

                                    s/juror
    s/juror


s/juror                              s/juror


 s/juror                            s/juror



s/juror


  s/juror
               1:14-cv-01433-JES-JEH # 254    Page 2 of 12




s/Foreperson
                                    s/juror

                                s/juror
s/juror


                                    s/juror
s/juror

                                s/juror
  s/juror


 s/juror


s/juror
                 1:14-cv-01433-JES-JEH # 254     Page 3 of 12




  s/Foreperson
                                       s/juror


                                     s/juror
s/juror


s/juror                             s/juror


s/juror                           s/juror


    s/juror


  s/juror
               1:14-cv-01433-JES-JEH # 254     Page 4 of 12




s/Foreperson
                                     s/juror

                               s/juror
  s/juror

                                    s/juror
  s/juror


 s/juror                          s/juror



    s/juror


s/juror
               1:14-cv-01433-JES-JEH # 254   Page 5 of 12




s/Foreperson
                                  s/juror

                               s/juror
  s/juror


s/juror                            s/juror


   s/juror                       s/juror



   s/juror


s/juror
               1:14-cv-01433-JES-JEH # 254    Page 6 of 12




s/Foreperson
                                    s/juror

                               s/juror
  s/juror


 s/juror                            s/juror


                                   s/juror
s/juror


     s/juror


 s/juror
               1:14-cv-01433-JES-JEH # 254   Page 7 of 12




s/Foreperson
                                  s/juror


                                s/juror
s/juror

                                  s/juror
  s/juror


                                  s/juror
 s/juror


  s/juror



s/juror
               1:14-cv-01433-JES-JEH # 254   Page 8 of 12




s/Foreperson
                                   s/juror


                               s/juror
  s/juror


  s/juror                        s/juror


 s/juror                         s/juror


 s/juror


s/juror
                 1:14-cv-01433-JES-JEH # 254   Page 9 of 12




  s/Foreperson
                                     s/juror

                               s/juror
 s/juror

                                   s/juror
s/juror

  s/juror                       s/juror


  s/juror


 s/juror
               1:14-cv-01433-JES-JEH # 254    Page 10 of 12




s/Foreperson
                                   s/juror


  s/juror                       s/juror


                                    s/juror
 s/juror


 s/juror                        s/juror


  s/juror

   s/juror
                1:14-cv-01433-JES-JEH # 254   Page 11 of 12




s/Foreperson
                                   s/juror


  s/juror                         s/juror


 s/juror                            s/juror


 s/juror                         s/juror


      s/juror


 s/juror
                1:14-cv-01433-JES-JEH # 254   Page 12 of 12




 s/Foreperson
                                    s/juror


s/juror                           s/juror

                                  s/juror
s/juror

 s/juror                           s/juror


 s/juror


  s/juror
